DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Swope on 08/17/2022.
The application has been amended as follows:
Claim 6: The substrate holder according to claim 
		a tool including a tooth that engages with the plurality of teeth, wherein
when the tool is inserted into the inner passage, the tooth on the tool engages with the plurality of teeth.
Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “the moving mechanism includes a plurality of teeth, and the plurality of teeth are formed on an outer peripheral edge portion of the ring along a circumferential direction, and the substrate holder including an inner passage from outside the substrate holder to the plurality of teeth”. The closest prior art is Fendel et al. (U.S. Patent No. 10,407,793) and Kumnig et al. (U.S. Patent No. 8,646,767).
Fendel teaches a substrate holder comprising a first holding member with a ring (see e.g. Fig. 2, circular chain 22c on holder part 2; Col. 7, lines 40-44 and 54-56), a second holding member with a pin (see e.g. Fig. 1, fastening elements 18 on substrate holder part 1; Col. 6, lines 61-64), and a moving mechanism that circumferentially moves the ring to engage with the pin and thereby fix the two holding members together (see e.g. Figs. 3-4, locking mechanism comprising fastening elements 23 and 24 moving fastening elements 22a-22c and 26 to engage element 18 with recesses 27 on circular chain 22c; Col. 7, lines 44-47, and Col. 8, lines 19-31). Fendel does not teach the moving mechanism including a plurality of teeth formed on an outer peripheral edge portion of the ring along a circumferential direction, and the substrate holder including an inner passage from outside the substrate holder to the plurality of teeth. Kumnig teaches a wafer holding device (see e.g. Abstract) comprising a gear ring formed with a plurality of teeth on its outer peripheral edge (see e.g. Figs. 10a-10b, gear ring 30’ with sections of teeth 31; Col. 5, lines 40-44). However, this gear ring structure is provided to engage with teeth on pin assemblies that grip the wafer (see e.g. Col. 5, lines 48-56), which are not present in or required by Fendel. Furthermore, the moving mechanism of Fendel is fully functional without the addition of these teeth. There is no teaching or motivation that makes modifying the moving mechanism to include a plurality of teeth on an outer peripheral edge of the ring obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795